Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 1 of 17 PageID 153




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                        Case No. 8:18-cv-01945-JSM-SPF (Moody / Flynn)

   PATRICIA KENNEDY, Individually,

          Plaintiff,

   vs.

   BENITO LECOCHE d/b/a TARPON
   SHORES INN,

         Defendant.
   __________________________________/

         DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
             FOR ATTORNEY’S FEES, COSTS, LITIGATION EXPENSES
                        AND MEMORANDUM OF LAW

          Defendant, BENITO LECOCHE d/b/a TARPON SHORES INN by and through

   undersigned counsel, hereby files its response in opposition to Plaintiff’s motion for attorney’s

   fees, costs, litigation expenses and memorandum of law and states as follows:

          Plaintiff’s motion paints an incomplete picture in an attempt to persuade this Court to

   award counsel an egregious amount of fees and costs. However, just last month, this Court

   had occasion to consider, and analyze, an extremely similar request for attorney’s fees by

   Plaintiff’s counsel. See Kennedy v. Sun Coast Motels, Inc., No. 8:18-cv-01688-JSM-CPT.

   Importantly, in Sun Coast Motels, Inc., this Court significantly reduced Plaintiff’s counsel

   requested fees and costs, and the same result is warranted here for essentially the same exact

   reasons.




                                                  1
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 2 of 17 PageID 154




                                             Memorandum of Law

   I.       This Court Should Exercise its Discretion and Deny Plaintiff’s Motion for
            Attorney’s Fees [DE 17]

            As evident from Plaintiff’s counsel’s fee motion and billing records, Plaintiff’s counsel

   has not learned from previous rulings. As this Court previously noted, “[t]he purpose of the

   ADA is to ensure accessibility to public accommodations for disabled individuals, not to enrich

   attorneys.” Macort v. Checker Drive-In Restaurants, Inc., No. 8:03-cv-1328-T-30EAJ, 2005

   WL 332422 (M.D. Fla. Jan. 28, 2005) (emphasis added) citing Brother v. Tiger Partner, LLC,

   331 F.Supp.2d 1368, 1375 (M.D. Fla. July 6, 2004) (“the means for enforcing ADA (attorney’s

   fees) have become more important and desirable than the end (accessibility for disabled

   individuals).”)

            Here, the means for enforcing the ADA appear to be the motive behind the instant

   matter. Again, the purpose of the ADA is to ensure accessibility, not to award an inordinate

   amount of attorney’s fees at the expense of a small business. Instead of attempting to actually

   resolve this matter and obtain the relief complained of by the Plaintiff, Plaintiff’s counsel filed

   this lawsuit and immediately sought to extract an excessive fee/cost reimbursement in order to

   resolve the case amicably, although, at the time, Plaintiff’s counsel only had billed

   approximately $2,310.00 in “reasonable time.1


   1
    This amount is calculated as of August 23, 2018, at which time Plaintiff’s counsel conveyed his Hobson’s Choice
   of three (3) different resolutions, all of which focused essentially on Plaintiff’s counsel’s desired fees:

   A. Option 1 - Within 24 months, bring Defendant’s website into compliance with the requirements of
      28 C.F.R. Section 36.302(e)(1) as it pertains to the property identified in the Complaint, with a
      notice/opportunity to cure period of 180 days and a release of all claims or potential claims
      pertaining to both the subject website and physical aspects of the physical property identified in the
      Complaint; and, “in exchange for these significant compromises, and for past, present and
      anticipated future costs, expenses and attorney time, Defendant will pay the sum of $10,500.00.”;


                                                           2
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 3 of 17 PageID 155




           If in fact Plaintiff’s counsel’s main focus was ensuring accessibility for his client, it

   would appear that Plaintiff’s counsel would have immediately resolved the matter for a more

   reasonable fee – the amount he actually billed at that time – and not an additional $4,200.00

   to resolve the matter amicably. As Judge Presnell has noted:

           One might reasonably ask whether attorney’s fees should be awarded where no
           effort is made pre-suit to obtain voluntary compliance. After all, if the litigation
           achieves no result other than that which could be accomplished by agreement,
           what social or economic value has been added by the lawyer’s decision to file
           a suit without warning? Indeed, under this scenario, it would seem that
           litigation carries only negative economic value – it has accomplished nothing
           but expense and waste of precious judicial resources.

   Macort, 2005 WL 332422, at *1 citing Rodriguez v. Investco, L.L.C., 305 F.Supp.2d 1278,

   1282 n.14 (M.D. Fla. Feb. 24, 2004). Plaintiff afforded the Defendant zero opportunity to

   voluntarily remedy the issues outlined in the Plaintiff’s complaint. Instead, the Plaintiff filed

   the instant lawsuit and quickly achieved the same result she would have had had she provided

   the Defendant with pre-suit notice. Therefore, this Court should exercise its discretion and

   deny Plaintiff’s verified application for fees [DE 17] solely on that basis alone.

   II.     This Court Should Significantly Reduce Plaintiff’s Counsel’s Requested Fees

           A. Requested Hourly Rate is Unreasonable

           “A reasonable hourly rate is the prevailing rate in the relevant legal community for



   B. Within 12 months, bring Defendant’s website into compliance with the requirements of 28 C.F.R.
      Section 36.302(e)(1), with no notice/opportunity to cure clause and a release limited to the subject
      website; and payment of $6,500.00 for fees and costs; or

   C. Within 12 months, bring Defendant’s website into compliance with the requirements of 28 C.F.R.
      Section 36.302(e)(1), with no notice/opportunity to cure clause and a release limited to the subject
      website; and Court to determine the amount of attorney fees, costs and litigation expenses. This
      would require that the parties enter into a consent decree, conditioned on the court approving and
      retaining jurisdiction to enforce.




                                                          3
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 4 of 17 PageID 156




   similar services by lawyers of reasonably comparable skills, experience, and reputation.”

   Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). “The

   applicant bears the burden of producing satisfactory evidence that the requested rate is in line

   with the prevailing market rates.” Id. The court “may consider its own knowledge and

   experience concerning reasonable and proper fees and may form an independent judgment

   either with or without the aid of witnesses as to value.” Id. In determining the reasonableness

   of the hourly rate, the court may also consider the twelve factors enumerated in Johnson v. Ga.

   Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974); Loranger v. Stierheim, 10 F.3d

   776, 781 n. 6 (11th Cir. 1994) (per curiam). Additionally, courts may “exclude hours thought

   to be unreasonable or unnecessary.” Cabrera v. The Florida Express Bus, LLC, 2015 WL

   12838182 (M.D. Fla. 2015) citing Norman, 836 F.2d at 1301. “There is no precise rule or

   formula for making these determinations.” Thornton v. Wolpoff & Abramson, LLP, 312 Fed.

   App’x 161, 164 (11th Cir. 2008) (per curiam). The best information available to the court is

   usually a range of fees set by the marketplace …” Norman, 836 F.2d 1292, 1301; see also

   Deutsche Bank National Trust Company v. Kessous, 2016 WL 1444545 (M.D. Fla. 2016).

   Generally, the relevant market is “the place where the case is filed.” Am. Civil Liberties Union

   of Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999), quoting Cullens v. Ga. Dep’t of Transp.,

   29 F.3d 1489, 1494 (11th Cir. 1994).

          The burden is on the fee applicant “to produce satisfactory evidence” that the rate is in

   line with those prevailing in the community. Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984).

   Satisfactory evidence of the market rate requires more than the mere affidavit of the attorney

   performing the work. Id. at 896 n. 11. Rates billed in similar lawsuits and the relative skill of



                                                  4
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 5 of 17 PageID 157




   the attorneys involved is also probative. Norman, 836 F.2d at 1299. Moreover, where billing

   records are voluminous, “a district court may make a reasonable across the board reduction in

   hours instead of engaging in the pick and shovel work necessary to make a more precise

   determination.” Daniel-Rivera v. Everglades College, 2017 WL 5197509 (S.D. Fla. 2017)

   citing Kenny A. ex rel. Winn v. Perdue, 532 F.3d 1209, 1220 (11th Cir. 2008).

          Plaintiff’s fee request is based on an hourly rate of $420.00 for the legal services of

   Philip Michael Cullen, III, Esquire and $115.00 for his paralegal. In order to establish

   satisfactory evidence of the market rate:

          “It should also be noted that in line with the goal of obtaining objectivity,
          satisfactory evidence necessarily must speak to rates actually billed and paid in
          similar lawsuits. Testimony that a given fee is reasonable is therefore
          unsatisfactory evidence of market rate. See Hensley, 461 U.S. [424] at 439 n.
          15, 103 S.Ct. [1933] at 1943 n. 15, 76 L.Ed.2d 40. Evidence of rates may be
          adduced through direct evidence of charges by lawyers under similar
          circumstances or by opinion evidence. The weight to be given to opinion
          evidence of course will be affected by the detail contained in the testimony on
          matters such as similarity of skill, reputation, experience, similarity of case and
          client, and breadth of the sample of which the expert has knowledge.

   Hansen v. Deerkcreek Plaza, LLC, 420 F. Supp. 2d 1346, 1350 (S.D. Fla. Mar. 21, 2006).

   Further, uncontested awards are not “convincing evidence of … reasonable market rates.”

   Snyder v. A1 Prop. Pres., Inc., No. 8:12-civ-2014-T-17-MAP, 2013 WL 3155058, at *2 (M.D.

   Fla. June 19, 2013) citing Lewis v. Florida Default Law Group, P.L., No. 8:10-cv-611-T-

   30AEP, 2012 WL 252837, at *2 (M.D. Fla. Jan. 26, 2012).

          Plaintiff cites to several cases in this Circuit where he previously has been awarded

   fees at the rate of $420.00 per hour. While these cases do confirm this hourly rate, they are

   significant for other reasons as well. The two (2) cases cited by Mr. Cullen where the court

   awarded Plaintiff’s counsel $420.00 per hour were uncontested matters where a default


                                                  5
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 6 of 17 PageID 158




   judgment was entered, or the defendant in those cases did not dispute the requested hourly rate.

   See Houston v. South Bay Investors No. 101, LLC, No. 13-80193-CV, 2013 WL 3874026 (S.D.

   Fla. July 25, 2013); Access for the Disabled, Inc. v. EDZ, Inc., No. 8:12-cv-02186-EAJ (M.D.

   Fla. November 25, 2014).2

            With these principles in mind, it is noteworthy that while Plaintiff’s counsel cites to

   uncontested cases in this district and other districts in this Circuit in support of his requested

   hourly rate, Plaintiff’s motion, seeking $420.00 per hour, completely overlooks that courts in

   this District, specifically the Middle District of Florida, have routinely found that a reasonable

   rate for Plaintiff’s counsel in contested ADA cases is $300.00 per hour. Kennedy v. KSK

   Investments, LLC, et al., No. 6:17-cv-Orl-37KRS, 2017 WL 6387974, at *2 (M.D. Fla. Dec.

   14, 2017) (reducing hourly rate from $420.00 to $300.00); Kennedy v. Radio Road Plaza

   Investments, LLC, No. 2:15-cv-630-FTM-29CM, 2017 WL 88944, at *2 (M.D. Fla. Jan. 10,

   2017) (reducing hourly rate from $420.00 to $300.00 per hour for attorney’s fees); Harty v.

   Mal-Motels, Inc., 2012 WL 6541873, at *5 (M.D. Fla. Nov. 26, 2012), report and

   recommendation adopted, 2012 WL 6535212 (M.D. Fla. Dec. 14, 2012); Hoewischer v. T.F.

   Cowart, TR., 3:11-cv-365-J-34MCR (M.D. Fla. June 8, 2012) (recommending a rate of

   $300.00 per hour for Mr. Bacon’s work); Harty v. Nikita Hotels, 6:10-cv-1322-Orl-31DAB

   (M.D. Fla. August 8, 2011) (awarding Mr. Cullen $300.00 per hour); Access for the Disabled,

   Inc., v. Osceola Enters. of Kissimmee, Inc., 2010 WL 2889876, *6 (M.D. Fla. July 1, 2010)



   2
     The other two cases cited by Plaintiff also fail to offer support in this matter because they were also cases where
   a default judgment was entered, or the defendant did not dispute the requested hourly rate. See Houston v. Arshak
   Corp., No. 0:13-cv-60752 (S.D. Fla. May 22, 2013); Hoewischer v. Mardini, No. 3:12-cv-3-J-20JRK (M.D. Fla.
   Sept. 28, 2012).




                                                            6
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 7 of 17 PageID 159




   (recommending a rate of $300.00 per hour for Mr. Bacon’s work), rejected on other grounds

   by, 2010 WL 2889823 (M.D. Fla. July 22, 2010).

           In attempting to support his “normal and customary hourly rate,” Plaintiff’s counsel

   also relies on an affidavit filed in an unrelated Fair Labor Standards Act (“FLSA”) case.

   Unfortunately, ADA cases and FLSA cases differ dramatically. As Judge Moody recently

   quoted in Sun Coast Motels, Inc., “ADA litigation of this type “is not complex litigation. It is

   essentially a form practice and no special skill is required.” The instant matter is a prime

   example of ADA litigation that is not complex litigation and is essentially form practice.

   Courts in this District have routinely reduced Plaintiff’s counsel’s requested hourly rate from

   $420 to $300, even in an instance where defendants did not oppose the requested hourly rate.

   See Kennedy v. Three J’s L.L.P., No. 2:16-cv-214-FTM-38MRM, 2018 WL 1036989, at *3

   (M.D. Fla. Feb. 6, 2018) (“Other judges in this District, including within this division, have

   reduced the same lawyers’ fees in other ADA cases brought on behalf of Ms. Kennedy.”)

           To the extent this Court is inclined to award fees for Mr. Cullen, it certainly should not

   exceed an hourly rate of $300.00 per hour, consistent with recent decisions in the Middle

   District of Florida.

           B. Plaintiff’s counsel’s requested number of hours are unreasonable

           Plaintiff’s counsel has filed numerous ADA actions on behalf of Plaintiff. Indeed,

   Plaintiff’s counsel has filed virtually the same complaint in several other cases on behalf of

   Plaintiff. See Kennedy v. Sun Coast Motels, Inc., No. 8:18-cv-01688-JSM-CPT (M.D. Fla.

   Dec. 21, 2018) (DE 1); Kennedy v. Benito Lecoche d/b/a Tarpon Shores Inn, No. 8:18-cv-

   01945-JSM-SPF (M.D. Fla. Aug. 7, 2018) (DE 1); see also Kennedy v. G6 Hospitality



                                                   7
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 8 of 17 PageID 160




   Properties, LLC, d/b/a Studio 6, No. 0:18-cv-61847-DPG (S.D. Fla. Aug. 9, 2018) (DE 1);

   Kennedy v. Sai Shiv, LLC d/b/a St. Augustine Island Inn, No. 0:18-cv-62298-BB (S.D. Fla.

   Aug. 26, 2018) (DE 1); Kennedy v. Suresh Patel, d/b/a Scottish Inn, No. 0:18-cv-62344-FAM

   (S.D. Fla. Oct. 2, 2018) (DE 1).

          Courts in this Circuit have routinely reduced plaintiff’s counsel’s requested fees when

   counsel prepares routine documents that have been filed in almost identical form in other cases.

   Indeed, Mr. Cullen’s requested attorney hours have been reduced in several matters when he

   has filed and billed for routine documents that have been filed in almost identical form in other

   cases. For example, in Sun Coast Motels, Inc., 8:18-cv-01688-JSM-CPT (M.D. Fla. Dec. 21,

   2018), this Court reduced Mr. Cullen’s requested fees by 35%. See also, National Alliance for

   Accessibility, Inc. v. Hull Storey Retail Grp., LLC, No. 3:10-cv-778-J-34JBT, 2012 WL

   3853520, at *5 (M.D. Fla. June 28, 2012) (Judge Toomey recommended a reduction of attorney

   hours by 20%, although noting that “[u]nder similar circumstances, other courts in this District

   have reduced counsel’s time by as much as 50% to account for excessive expenditure of time

   in “preparing routine documents that have been filed in almost identical form in other cases”)

          And in the Southern District, in Kennedy v. 5096 Forest Hill Investments, LLC, No.

   9:15-cv-81001 (S.D. Fla. Oct. 29, 2015), Judge Rosenburg reduced Plaintiff’s counsel’s

   requested attorney hours, noting:

          Plaintiff’s counsel has filed multiple identical complaints on Plaintiff’s behalf
          (with only the names of Defendants and the descriptions of the ADA violations
          changed) shortly before and after the complaint in the instant case. See, e.g.,
          Kennedy v. Arbor Square Realty Co., LLC, 9:15-cv-80981-RLR (complaint
          filed July 16, 2015); Kennedy v. Morrison’s of Palm Beach, Inc., 9:15-cv-
          80988-JIC (complaint filed July 17, 2015); Kennedy v. Gruber Plaza, L.C.,
          9:15-cv-81043-WPD (complaint filed July 27, 2015). In light of these filings,
          the Court doubts that counsel could reasonably spend 84 minutes drafting the


                                                  8
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 9 of 17 PageID 161




          complaint, 6 minutes emailing the complaint to the client in whose name
          multiple identical complaints have been filed, and 6 minutes reviewing the filed
          complaint. See DE 18-2 at 2-3. Accordingly, as in Houston, the requested
          attorney hours will be reduced by approximately 35% yielding a total of 10
          hours of attorney time.

   Id. Taking into account the fact that “[t]his type of litigation is repetitive and form intensive,”

   together with Plaintiff counsel’s purported level of experience, a majority of the time spent on

   this matter was excessive, redundant, vague, and/or otherwise unnecessary and should be

   substantially reduced. Houston v. South Bay Investors #101, LLC, No. 13-80193-CV, 2013

   WL 3874026, at *2 (S.D. Fla. July 25, 2013) (reducing ADA plaintiff’s requested fees by 35

   percent); Access for the Disabled, Inc. v. Missouri Mart, Inc., No. 8:05-cv-392-T-23MSS, 2006

   WL 5432711, at *3 (M.D. Fla. Dec. 7, 2006) (reducing counsel’s requested attorney hours by

   fifty percent); Brazier v. Debt Recovery, Inc., 2005 WL 5950107 (M.D. Fla. 2005) (the brief

   is “mere boilerplate pleading and plaintiff’s counsel should not be rewarded again for work for

   which he did not perform in this case”); Barberi v. Mi Viejo San Juan Restaurant, LLC, et al.,

   No. 1:16-cv-23313-CM (S.D. Fla. 2017) (“[b]ecause the time spent on this matter does not

   comport with the Court’s judgment of what is “reasonable” for essentially rote work, and the

   invoices submitted do not persuade otherwise, the fees requested will be reduced”); Brother v.

   Miami Hotel Investments, Ltd., 341 F. Supp. 2d 1230, 1236 (S.D. Fla. 2004) (where plaintiff’s

   counsel drafted a “cookie-cutter complaint” that was “virtually identical” to the “numerous

   other complaints filed by these attorneys,” as well as motions and stipulations that contained

   essentially boilerplate language, court reduced hours sought in fee application); Gaylor v.

   Comala Credit Union, 2012 WL 1987183 (M.D. Ala. 2012) (“by continuously charging for

   factual revisions to boilerplate briefs” counsel is not exercising “billing judgment”); Iverson v.



                                                   9
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 10 of 17 PageID 162




    Braintree Property Assoc., 2008 WL 552652, *3 (D. Mass. 2008) (court reduced fee request

    by 40% stating, “[j]ust as I credit [counsel’s] substantial experience in litigating ADA cases in

    determining their hourly fee, I also consider that experience here: their obvious familiarity with

    similar cases suggests that they would be able to prosecute this fairly routine ADA case with

    a considerably lower expenditure of time than would a rookie.’”)

                                  Clerical or Secretarial Work

           Plaintiff’s counsel also expended a substantial amount of time, and has requested in his

    motion, fees for time spent on clerical and secretarial work, but “[a] fee applicant is not entitled

    to compensation at an attorney’s rate simply because an attorney undertook tasks which were

    mundane, clerical, or which did not require the full exercise of an attorney’s education and

    judgment.” Norman, 836 F.2d 1292, 1306 (11th Cir. 1988); see also Timothy Tidwell v. Arin

    Enterprises, LLC, No. 8:17-cv-2465-T-23AEP (M.D. Fla. Oct. 16, 2018) (reducing time spent

    by plaintiff’s counsel researching title, confirming corporate status and reviewing PACER and

    prior lawsuits against defendant). Plaintiff’s counsel seeks fees for the following entries, which

    are clearly clerical or secretarial work in nature:

           7/2/18 – 0.6 – Review of preliminary report

           7/2/18 – 0.1 – Review of PACER search record (nothing)

           7/2/18 – 0.3 – Review of Defendant’s web site

           7/2/18 – 0.2 – Review of division of corporation’s records re: resident agent

           7/2/18 – 0.2 – Review of county property appraiser’s records

           7/2/18 – 0.2 – Review of DBR records

           7/12/18 – 0.2 – Preparation of summons



                                                    10
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 11 of 17 PageID 163




            7/22/18 – 0.1 – PACER check

            7/22/18 – 0.2 – Preparation of Cover Sheet

            7/22/18 – 0.2 – Letter to clerk re: same

            8/8/18 – 0.2 – Preparation of spoliation letter

            8/8/18 – 0.2 – Preparation of certificate of interested persons

            8/8/18 – 0.2 – Preparation of N/related cases

            8/8/18 – 0.1 – E-mail to process server w/ instructions

            8/23/18 – 0.3 – Review of return & calculation of response time

            9/6/18 – 0.2 – Preparation of attorney spoliation letter

            10/25/18 – 0.2 – Preparation of N/filing

            Paralegal fees are recoverable as part of an attorney’s fees award. Bostick v. State Farm

    Mutual Automobile Insurance Company, No. 8:16-cv-1400-T-33AAS, 2018 WL 3244015, at

    *8 (M.D. Fla. May 23, 2018). However, “hours expended on clerical or secretarial work should

    not be billed at a paralegal rate.” Id. citing Missouri v. Jenkins by Agyei, 491 U.S. 274, 288

    n.10 (1989) (stating “purely clerical or secretarial tasks should not be billed at a paralegal rate,

    regardless of who performs them”); see also Scelta v. Delicatessen Support Services, Inc., 203

    F.Supp.2d 1328, 1334 (M.D. Fla. May 13, 2002) (concluding purely secretarial or clerical work

    is unrecoverable under an award of attorney’s fees); see also Kennedy v. 5096 Forest Hill

    Investments, LLC, No. 9:15-cv-81001 (S.D. Fla. Oct. 29, 2015) (clerical functions such as

    organizing files, copying documents, checking the docket, updating files, checking court dates

    and delivering papers is unrecoverable under an award of attorney’s fees); Kennedy v. Fountain

    of Boynton Associates, Ltd., No. 16-81902-civ-Marra/Matthewman, 2017 WL 5957662, at *4



                                                    11
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 12 of 17 PageID 164




    (S.D. Fla. Nov. 6, 2017) (“In this case, all of the billing completed by [Plaintiff’s counsel’s

    paralegal] for initial file setup, collating, scanning, and filing falls within the category of

    secretarial tasks and is not recoverable.”) That being said, the following entries should be

    reduced:

           6/19/18 – 0.3 – Initial file setup

           7/22/18 – 0.3 – Preparation of package for clerk

           1/3/19 – 1.0 – Collate fees motion for filing

           Plaintiff’s counsel also seeks $115.00 per hour for the work of his paralegal, but fails

    to identify the paralegal who performed the work in this case or provide any information about

    the paralegal’s background and experience. To the extent this Court is inclined to award fees

    for counsel’s paralegal, it certainly should not exceed $95.00 per hour. See Sun Coast Motels,

    Inc., 8:18-cv-01688-JSM-CPT (M.D. Fla. Dec. 21, 2018) ($95.00 per hour); Three J’s L.L.P.,

    2018 WL 1036989, *4 ($95.00 per hour); KSK Investments LLC, 2017 WL 6403072, at *2

    ($95.00 per hour); Hull Storey Retail Group, LLC, 2012 WL 3853520, at *4 ($95.00 per hour);

    Harty v. Bapuji, Inc., No. 8:10-cv-2720-T-27TBM, 2012 WL 2044970, at *5 (M.D. Fla. May

    17, 2012) (finding $90.00 to be a reasonable hourly rate).

                                        Excessive Hours

           A majority of the hours previously mentioned above are also excessive in nature given

    the use of boilerplate pleadings and documents filed and served in similar cases, as well as

    Plaintiff’s longstanding relationship with counsel. Mr. Cullen billed a total of 1.2 hours in six

    (6) to twelve (12) minute increments, reviewing form orders and filing copies of documents he




                                                   12
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 13 of 17 PageID 165




    prepared. This time is excessive and should be reduced.3 See KSK Investments LLC, 2017

    WL 6403072, at *3 (reducing time spent reviewing form orders and filed copies of documents

    Plaintiff’s counsel prepared). Plaintiff’s counsel also billed a total of two (2) hours preparing

    and making minor revisions to a form consent decree.4 This time should be reduced. Plaintiff’s

    counsel also billed 3.4 hours preparing “response [to] D M/hearing including legal research re:

    Local Rules & requirement to confer,” as well as an additional 0.2 hours to proofread and

    revise his response. A simple four-page motion that required very minimal research should

    not take an experienced attorney 3.6 hours. This time should be significantly reduced.

             Plaintiff’s counsel also billed a total of 11.2 hours preparing his fee motion.5 This time

    is excessive and should be significantly reduced. Nipper v. Lakeland Hotel Investors, Ltd.,

    8:10-cv-498-T-33EAJ, 2010 WL 4941718, *5 (M.D. Fla. Nov. 30, 2010) (reducing the 5.2

    hours of attorney time needed to prepare motion for attorneys’ fees and costs to 1 hour); Oliva

    v. Infinite Energy, Inc., 1:11-cv-232-MP-GRJ, 2013 WL 6815989, at *7-8 (N.D. Fla. 2013)

    (reducing time spent to prepare fee affidavit from 5 hours to 3 hours and reducing research

    regarding the issue of attorney’s fees from 44.2 to 15).

             The following entries are also excessive:


    3
       8/8/18 - 0.2 review filed complaint; 8/8/18 - 0.2 review of issued summons; 9/12/18 - 0.1 review of order
    denying D M/evidentiary hearing; 10/16/18 - 0.2 review of ADA order; 10/25/18 - 0.1 review of signed answers
    to interrogatories; 11/27/18 - 0.1 review of executed consent decree; 11/27/18 - 0.1 review of executed stipulation
    for entry; 11/28/18 - 0.1 review of consent decree signed by client; 12/7/18 - 0.1 review of entered final order
    4
      9/26/18 - 0.3 preparation of draft consent decree; 9/27/18 – 0.1 preparation of revised consent decree; 10/18/18
    – 0.9 draft of 3rd consent decree; 11/7/18 – 0.5 preparation of 4th consent decree; 11/7/18 – 0.2 preparation of
    revised consent decree

    5
      12/11/18 – 0.6 – Review of time records & e-mail to o/c re: same; 12/29/18 – 0.3– Work on fees motion including
    review of e-mails, etc.; 1/2/19 – 4.0 – Work on fees motion including legal research and preparation of first draft;
    1/3/19 – 0.3 – Review time records; 1/3/19 – 6.0 – Review and revise fees motion




                                                            13
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 14 of 17 PageID 166




               7/12/18 – 1.5 – Preparation of draft complaint

               7/12/18 – 0.2 – Email to client re: same

               8/30/18 – 1.0 – Preparation of draft agreement & e-mail to o/c re: same

               9/5/18 – 0.7 – Review of D Rule 11 Motion

               9/18/18 – Preparation of draft case management report & e-mail to o/c re same &
               certificate of interested persons6

               9/26/18 – 4.2 – Work on M/enforce settlement7

               9/27/18 – 0.4 – Preparation of stipulation for entry and 0.3 – Preparation of final order8

                                                   A.       Expert Fees

               Plaintiff seeks $600.00 for the work of Daniel Pezza at an hourly rate of $200.00, but

    fails to demonstrate why Mr. Pezza should be compensated at the requested hourly rate.

    Plaintiff does not attach the resume or affidavit of Mr. Pezza and fails to describe other experts’

    fees for similar work. Plaintiff simply failed to offer any explanation or information for why

    the amounts requested are reasonable. See Sun Coast Motels, Inc., 8:18-cv-01688-JSM-CPT

    (M.D. Fla. Dec. 21, 2018) (DE 16) (reduced to $300); Radio Road Plaza Investments LLC,

    2017 WL 88944, *3 (court noted that plaintiff failed to provide curriculum vitae for the expert);

    Kennedy v. Fountains of Boynton Associates, Ltd., No. 16-81902-CIV-Marra/Matthewman,


    6
     These entries are excessive because Plaintiff’s counsel prepared and filed boilerplate documents that have been
    utilized in other matters. This amount should be reduced. See Kennedy v. Bonom Enterprises, Inc., No. 8:18-cv-
    62175-BLOOM (S.D. Fla. Nov. 15, 2018) (DE 16); See Sun Coast Motels, Inc., 8:18-cv-01688-JSM-CPT (M.D.
    Fla. Dec. 21, 2018).

    7
        This time should be significantly reduced because Plaintiff’s counsel never filed this motion.

    8
     These entries are excessive because Plaintiff’s counsel prepared and filed boilerplate documents that have been
    utilized in other matters. This amount should be reduced. See Kennedy v. Bonom Enterprises, Inc., No. 8:18-cv-
    62175-BLOOM (S.D. Fla. Nov. 15, 2018) (DE 16); See Sun Coast Motels, Inc., 8:18-cv-01688-JSM-CPT (M.D.
    Fla. Dec. 21, 2018).




                                                              14
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 15 of 17 PageID 167




    2017 WL 5957662, at *5 (S.D. Fla. Nov. 6, 2017) (denying expert fees because of the complete

    lack of information for the Court to determine the reasonableness of the fees sought); Gomez

    v. Lindeberg USA, LLC, No. 16-22966-CIV-Williams, 2016 WL 9244732, at *3 (S.D. Fla.

    Oct. 18, 2016) (reducing the expert costs by 50%”); Houston, 2013 WL 3874026, at *3

    (reducing Plaintiff’s counsel’s expert fee by 25%). To the extent this Court is inclined to award

    fees for Mr. Pezza, it certainly should not exceed the $150 hourly rate consistently awarded in

    the Middle District of Florida. See Soriano v. C&N Management, Inc., No. 8:16-cv-1351-T-

    30AEP, 2017 WL 2215674, at 2 (M.D. Fla. May 19, 2017) (awarding the expert $150 hourly

    rate “given the existing precedent in this district to award an hourly rate of $150”); Arin

    Enterprises, LLC, No. 8:17-cv-2465-T-23AEP (M.D. Fla. Oct. 16, 2018) (awarding $150

    hourly rate for expert); Raetano v. Msawel, No. 8:12-cv-1625-T-30TBM, 2013 WL 1465290,

    at *2 (M.D. Fla. Apr. 11, 2013) (finding $185 hourly rate excessive and awarding $150 hourly

    rate).

                                               Conclusion

             To the extent the Court is inclined to award any fees, Defendant suggests that an overall

    reduction of 50% would be proper in determining the reasonable number of hours spent by

    Plaintiff’s counsel litigating this matter at a rate of no more than $300.00 per hour, $150 per

    hour for Plaintiff’s expert and $95.00 per hour for Plaintiff’s counsel’s paralegal. See Fox,

    2009 WL 1393348, at *4 citing Access for the Disabled, Inc. v. Missouri Mart, Inc., No. 8:05-

    cv-392-T-23MSS, 2006 WL 5432711, at *2-3 (M.D. Fla. Dec. 7, 2006) (court reduced fee

    requested by 50% noting ADA litigation is “repetitive and form intensive, as demonstrated by

    the eight other cases filed by plaintiffs on the same day this case was filed.”)



                                                    15
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 16 of 17 PageID 168




    Dated: January 24, 2019            Respectfully submitted,
           Boca Raton, FL
                                       s/ Daniel R. Levine
                                       DANIEL R. LEVINE, ESQ.
                                       Florida Bar No. 0057861
                                       E-mail: DRL@PBL-Law.com
                                       ERICA A. GONSALVES, ESQ.
                                       Florida Bar No. 125538
                                       E-mail: EG@PBL-Law.com
                                       PADULA BENNARDO LEVINE, LLP
                                       3837 NW Boca Raton Blvd., Suite 200
                                       Boca Raton, FL 33431
                                       Telephone:     (561) 544-8900
                                       Facsimile:     (561) 544-8999
                                       Attorneys for Defendant




                                       16
Case 8:18-cv-01945-JSM-SPF Document 24 Filed 01/24/19 Page 17 of 17 PageID 169




                                  CERTIFICATE OF SERVICE

           I hereby certify that on January 24, 2019, I electronically filed the foregoing document

    with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

    served this day on all counsel of record identified on the Service List below via transmission

    of Notices of Electronic Filing generated by CM/ECF.



                                                         s/ Daniel R. Levine
                                                         DANIEL R. LEVINE, ESQ.
                                                         ERICA A. GONSALVES, ESQ.




                                          SERVICE LIST

                    Patricia Kennedy v. Benito Lecoche d/b/a Tarpon Shores Inn
                                Case No. 8:18-cv-01945-JSM-SPF
                      United States District Court, Middle District of Florida

     Philip Michael Cullen, III                       Daniel R. Levine, Esquire
     E-Mail: CULLENIII@aol.com                        E-Mail: DRL@PBL-Law.com
     Thomas B. Bacon, PA                              Padula Bennardo Levine, LLP
     621 S. Federal Highway, Suite 4                  3837 NW Boca Raton Blvd., Suite 200
     Fort Lauderdale, FL 33312                        Boca Raton, FL 33431
     Telephone:     (954) 462-0600                    Telephone:    (561) 544-8900
     Facsimile:     (954) 462-1717                    Facsimile:    (561) 544-8999
     Counsel for Plaintiff                            Counsel for Defendant
     Via CM/ECF                                       Via CM/ECF
                                                      Erica A. Gonsalves, Esquire
                                                      E-Mail: EG@PBL-Law.com
                                                      Padula Bennardo Levine, LLP
                                                      3837 NW Boca Raton Blvd., Suite 200
                                                      Boca Raton, FL 33431
                                                      Telephone:    (561) 544-8900
                                                      Facsimile:    (561) 544-8999
                                                      Counsel for Defendant
                                                      Via CM/ECF



                                                 17
